
	
		II
		110th CONGRESS
		1st Session
		S. 1322
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2007
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to improve the operation of employee stock ownership plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Stock Ownership Plan
			 Promotion and Improvement Act of 2007.
		2.10 percent penalty tax
			 not to apply to certain S corporation distributions made on stock held by
			 employee stock ownership plan
			(a)In
			 generalClause (vi) of
			 section 72(t)(2)(A) of the Internal Revenue Code of 1986 (relating to general
			 rule that subsection not to apply to certain distributions) is amended by
			 inserting before the comma at the end the following: or any distribution
			 (as described in section 1368(a)) with respect to S corporation stock that
			 constitutes qualifying employer securities (as defined by section 409(l)) to
			 the extent that such distributions are paid to a participant in the manner
			 described in clause (i) or (ii) of section 404(k)(2)(A).
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to distributions made after the date of the enactment
			 of this Act.
			3.ESOP dividend
			 exception to adjustments based on adjusted current earnings
			(a)In
			 generalSection 56(g)(4)(C)
			 of the Internal Revenue Code of 1986 (relating to disallowance of items not
			 deductible in computing earnings and profits) is amended by adding at the end
			 the following new clause:
				
					(vii)Treatment of
				esop dividendsClause (i)
				shall not apply to any deduction allowable under section 404(k) if the
				deduction is allowed for dividends paid on employer securities held by an
				employee stock ownership plan established or authorized to be established
				before March 15,
				1991.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 1989.
			(c)Waiver of
			 limitationsIf refund or
			 credit of any overpayment of tax resulting from the application of the
			 amendment made by this section is prevented at any time before the close of the
			 1-year period beginning on the date of the enactment of this Act by the
			 operation of any law or rule of law (including res judicata), such refund or
			 credit may nevertheless be made or allowed if claim therefor is filed before
			 the close of such period.
			4.Amendments related to
			 section 1042
			(a)Deferral of tax
			 for certain sales to employee stock ownership plan sponsored by s
			 corporation
				(1)In
			 generalSection 1042(c)(1)(A)
			 of the Internal Revenue Code of 1986 (defining qualified securities) is amended
			 by striking C.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to sales after the date of the enactment of this
			 Act.
				(b)Reinvestment in
			 certain mutual funds permitted
				(1)In
			 generalClause (ii) of
			 section 1042(c)(4)(B) of the Internal Revenue Code of 1986 (defining operating
			 corporation) is amended to read as follows:
					
						(ii)Financial
				institutions, insurance companies, and mutual fundsThe term operating corporation
				shall include—
							(I)any financial institution described in
				section 581,
							(II)any insurance company subject to tax under
				subchapter L, and
							(III)any regulated investment company if
				substantially all of the securities held by such company are securities issued
				by operating corporations (determined without regard to this
				subclause).
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to sales of qualified securities after the date of
			 the enactment of this Act.
				(c)Modification to
			 25-percent shareholder rule
				(1)In
			 generalSubparagraph (B) of
			 section 409(n)(1) of the Internal Revenue Code of 1986 (relating to securities
			 received in certain transactions) is amended to read as follows:
					
						(B)for the benefit of any other person who
				owns (after the application of section 318(a)) more than 25 percent of—
							(i)the total combined voting power of all
				classes of stock of the corporation which issued such employer securities or of
				any corporation which is a member of the same controlled group of corporations
				(within the meaning of subsection (l)(4)) as such corporation, or
							(ii)the total value of all classes of stock of
				any such
				corporation.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this
			 Act.
				5.De minimis exception
			 to diversification of investment requirement
			(a)In
			 generalParagraph (28) of
			 section 401(a) of the Internal Revenue Code of 1986 (relating to additional
			 requirements relating to employee stock ownership plans) is amended by adding
			 at the end the following new subparagraph:
				
					(D)Exception for de
				minimis account balanceA
				plan shall not fail to meet the requirements of this subparagraph for a plan
				year solely because the plan provides that clause (i) does not apply to any
				participant’s account in the plan which, as of the close of the preceding plan
				year, has an account balance which does not exceed
				$2,500.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to plan years beginning after the date of the
			 enactment of this Act.
			
